DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Motosumi (JP 2004126956 A) and Vargas et al. (US 20100113908 A1), either singularly or in combination, fail to anticipate or render obvious an observation apparatus comprising: a first condition input unit for accepting input of a first retrieval condition relevant to the execution status data; and a first retrieval unit for retrieving (i) the execution status data matched with the first retrieval condition and (ii) a time range of the observation data when the execution status data matches the first retrieval condition, the display unit displays the first retrieval condition in association with the execution status data at the time range of the observation data when the execution status data matches the first retrieval condition, and the display unit changes display attributes of the execution status data retrieved by the first retrieval unit and of the time range of the observation data when the execution status data matches the first retrieval condition such that (i) a background color of the execution status data matched with the first retrieval condition is highlighted and (ii) a background color of the time range of observation data when the execution status data matches the first retrieval condition is highlighted, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 9 is allowed because the closest prior art, Motosumi (JP 2004126956 A) and Vargas et al. (US 20100113908 A1), either singularly or in combination, fail to anticipate or render obvious an observation method executed by a computer, the observation method comprising: a first condition input step of accepting input of a first retrieval condition relevant to the execution status data; and a first retrieval step of retrieving (i) the execution status data matched with the first retrieval condition and (ii) a time range of the observation data when the execution status data matches the first retrieval condition, the display step includes displaying the first retrieval condition in association with the execution status data at the time range of the observation data when the execution status data matches the first retrieval condition, and the display step includes changing display attributes of the execution status data retrieved in the first retrieval step and of the time range of the observation data when the execution status data matches the first retrieval condition such that (i) a background color of the execution status data matched with the first retrieval condition is highlighted and (ii) a background color of the time range of observation data when the execution status data matches the first retrieval condition is highlighted, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865